DETAILED ACTION

Response to Amendment
Examiner acknowledged that claim 1 is the only independent claim. Examiner also acknowledged Applicant's amendments filed on 05/13/2021 are persuasive. Therefore, all claim rejections stated in the most recent Office Action mailed 05/07/2020 are withdrawn.

        Rejoinder
Claims 6-7 and 10-16 will be rejoined because claims 6-7 and 10-16 are properly depend on claim 1 based on an agreement that was reached from a telephone interview on 05/12/2021. Hence, the restriction requirement filed 03/04/2021 is now withdrawn. 

The examiner has required restriction between species. Where applicant elects claims directed to fig.3, and all product/apparatus claims are subsequently found allowable, withdrawn claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to nonelected species must include all the limitations of an allowable product/apparatus claim for that invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between species and the rejoined claims will be withdrawn, and the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected specie are found allowable, an otherwise proper restriction requirement between species may be maintained. Withdrawn claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In this case, withdrawn claims 6-7 and 10-16, which directed to non-elected species, will be rejoined because the withdrawn claims 6-7 and 10-16 include all the limitations of the allowable product/apparatus claim (claim 1).

Allowable Subject Matter
	Claims 1-23 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 1 includes at least one coil responsive to a changing coil drive signal and positioned proximate to the portion of the substrate so that a magnetic field produced by the at least one coil induces eddy currents in the portion of the substrate that generate a reflected magnetic field; wherein the magnetic field sensor is positioned so that deformation of the portion of the substrate causes a distance between the portion of the substrate and the at least one magnetic field sensing element to change, in combination with the other recited elements, were not reasonably found in the Prior Art.

Briefer – US 5798462 discloses a pressure sensor that is utilized to determine pressure based on measured frequency of resonator. The system of Briefer includes an oscillator and a tank circuit. The resonant frequency of the tank circuit is based on changes in position of diaphragm 16 and the diaphragm 16 moves in response to the change in pressure difference (see col.5, lines 45-67). Briefer does not disclose magnetic field sensing element measures the reflected/resulting magnetic field or that the magnetic field sensing element generates a 

Fernandez – US 20140333295 discloses magnetic field resulting/reflecting from magnetic interaction and varying responses i.e. varying thickness along length of conductive material will cause the resulting/reflecting magnetic field to vary in strength along length of conductive material (para. 0035, 0037, 0039 and fig.1). Briefer does not disclose at least one coil responsive to a changing coil drive signal and positioned proximate to the portion of the substrate so that a magnetic field produced by the at least one coil induces eddy currents in the portion of the substrate that generate a reflected magnetic field; wherein the magnetic field sensor is positioned so that deformation of the portion of the substrate causes a distance between the portion of the substrate and the at least one magnetic field sensing element to change.

The prior art of record fails to teach the invention as set forth in claim 1 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning.

Claims 2-23 are allowable based on their dependency on claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861